                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                                  3:15-cv-501-FDW

WILLIAM D. BULLARD,                       )
                                          )
                  Plaintiff,              )
                                          )
vs.                                       )                           ORDER
                                          )
DAVID MITCHELL, et al.,                   )
                                          )
                  Defendants.             )
__________________________________________)

       THIS MATTER is before the Court on its own motion following Plaintiff’s filing of

various requests for discovery. See (Doc. Nos. 42, 43, 44).

       Pursuant to Local Civil Rule 26.2 and the Court’s scheduling order entered on August 24,

2018, all discovery requests in this matter are to be served on the parties, and discovery requests

are not to be filed with the Court. Thus, Plaintiff must serve his discovery requests on

Defendant directly rather than filing them with the Court.

       IT IS SO ORDERED.

                                           Signed: November 5, 2018




                                                -1-
-2-
